
	

113 SRES 71 ATS: Designating the week of March 4 through March 8, 2013, as “Military and Veterans Caregiver Week”.
U.S. Senate
2013-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 71
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2013
			Mr. Burr (for himself
			 and Mr. Sanders) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of March 4 through
		  March 8, 2013, as Military and Veterans Caregiver
		  Week.
	
	
		Whereas more than 2,400,000 members of the Armed Forces
			 have been deployed to Iraq and Afghanistan since October 2001, 6,640 have been
			 killed in action, more than 50,000 have been wounded in action, and 1,715 have
			 undergone an amputation for a battle-related injury;
		Whereas the signature wounds of members of the Armed
			 Forces who have served in Operation Enduring Freedom, Operation Iraqi Freedom,
			 and Operation New Dawn are traumatic brain injury and post-traumatic stress
			 disorder;
		Whereas, between January 1, 2000, and August 20, 2012,
			 253,330 cases of traumatic brain injury were diagnosed among members of the
			 Armed Forces, and approximately 6,500 cases were classified as severe or
			 penetrating;
		Whereas studies have shown that the prevalence of
			 post-traumatic stress disorder among veterans who served in Operation Enduring
			 Freedom or Operation Iraqi Freedom ranges between 15 and 20 percent, and
			 reports from the Department of Veterans Affairs show that 29 percent of
			 veterans who served in Operation Enduring Freedom or Operation Iraqi Freedom
			 and sought health care during fiscal years 2002 through 2012 had post-traumatic
			 stress disorder;
		Whereas many of the members of the Armed Forces and
			 veterans who served in Operation Enduring Freedom or Operation Iraqi Freedom
			 and suffered these injuries require assistance from a family caregiver to
			 complete activities of daily living such as bathing, dressing, and feeding, or
			 instrumental activities such as transportation, meal preparation, and health
			 management;
		Whereas as many as 1,000,000 spouses, parents, and
			 children of veterans have served or are currently serving as family caregivers
			 to veterans who served in Operation Enduring Freedom or Operation Iraqi
			 Freedom, according to a study of military caregivers conducted by the RAND
			 Corporation;
		Whereas section 1672 of the National Defense Authorization
			 Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 1071 note) introduced
			 an expansion of medical care available to family caregivers, and the Caregivers
			 and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163)
			 facilitated a new program for access to health insurance, mental health
			 services, caregiver training, and respite care by family caregivers of veterans
			 who served in Operation Enduring Freedom or Operation Iraqi Freedom;
		Whereas the program provided under the Caregivers and
			 Veterans Omnibus Health Services Act of 2010 (Public Law 111–163) is limited to
			 veterans enrolled in the Veterans Health Administration, who sustained a
			 serious injury in the line of duty after September 11, 2001, and who require at
			 least 6 months of personal care services because of an inability to perform
			 activities of daily living or who require supervision due to neurological
			 impairment; and
		Whereas the primary caregivers of members of the Armed
			 Forces and veterans injured in the line of duty make tremendous sacrifices of
			 their own, saving the United States millions of dollars in health care and
			 potential institutionalization costs: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of March 4 through March 8, 2013, as Military and Veterans
			 Caregiver Week;
			(2)honors caregivers
			 of members of the Armed Forces and veterans for their service and sacrifice to
			 the United States; and
			(3)calls upon the
			 people of the United States—
				(A)to observe the
			 week with appropriate activities and events; and
				(B)to participate in
			 activities that will show support to military families and the sacrifices
			 endured by those families in service to the United States.
				
